                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 SCOTTIE R. EDWARDS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-155-JD-MGG

 JOYCE RHODES and WILLIAM
 MARTIN,

                      Defendants.

                                   OPINION AND ORDER

       Scottie R. Edwards, a prisoner without a lawyer, filed a third and fourth

amended complaint. See ECF 1, 42, 50, 59, and 63. He did not file a motion asking to

amend, but he should have done so. Pursuant to Federal Rule of Civil Procedure

15(a)(1), a party may amend his pleading once as a matter of course under some

circumstances. After that, amendments may be made only with the consent of opposing

parties or by leave of court. Rule 15(a)(2). “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citations omitted). Therefore the court will

construe the Fourth Amended Complaint as including a motion to amend. It is

unnecessary to consider the Third Amended Complaint because “when a plaintiff files

an amended complaint, the new complaint supersedes all previous complaints . . ..”

Massey v. Helman, 196 F.3d 727, 735 (7th Cir. 1999).
       Leave to amend should be freely granted when justice so requires, but the court

has broad discretion to deny a request to amend where there is delay, dilatory motive,

repeated failure to cure deficiencies, undue prejudice to the defendants, or where the

amendment would be futile. Id. and Hukic v. Aurora Loan Services, 588 F.3d 420, 432 (7th

Cir. 2009). Here, Edwards wants to amend to add Nancy Rush, the Miami Correctional

Facility Department of Labor Apprenticeship Supervisor, whom he alleges “was

negligent in her responsibilities when she did not” upload “Graduate Records in the

computer system and [notify] the Department Office of Apprenticeship (DOA) that

Plaintiff should be placed on the list of graduates from the Legal Secretary Class.” ECF

63 at 4. However, “[n]egligence on the part of an official does not violate the

Constitution, [i]nstead, deliberate indifference requires evidence that an official actually

knew of a substantial risk of serious harm and consciously disregarded it nonetheless.”

Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir. 2004). Even incompetence does not state a

claim of deliberate indifference. Minix v. Canarecci, 597 F.3d 824, 831-32 (7th Cir. 2010).

Thus it would be futile to grant Edwards leave to file this amended complaint merely to

add that claim. Therefore he will be denied leave to amend and will proceed on his

Second Amended Complaint (ECF 50) and the order (ECF 57) which screened it.

       For these reasons, the court:

       (1) LIFTS the stay;

       (2) DENIES Scottie R. Edwards leave to amend (ECF 63)




                                              2
       (3) DIRECTS the clerk to indicate on the docket that Scottie R. Edwards was not

granted leave to file the Third or Fourth Amended Complaints (ECF 59 and 63);

       (4) REMINDS the parties Scottie R. Edwards was granted leave to proceed (ECF

57) against Joyce Rhodes and William Martin in their individual capacities for

compensatory and punitive damages for racially discriminating when they fired him

from his prison law library job and falsified apprenticeship records so he would be

denied his certification and time cut in violation of the Equal Protection Clause of the

Fourteenth Amendment; and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Joyce Rhodes and William

Martin to respond by June 6, 2019, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

       SO ORDERED on April 25, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
